Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The instant application is made special under the patent prosecution highway (PPH).  All the information provided under PPH has been taken into account.
DETAILED ACTION
Election/Restrictions
3.	Applicant’s election of Group I (claims 1-14) in the reply filed on 01/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.
5.	The applicants at Page 5 of their Remarks filed 01/27/2021 request advancement to issuance.  However, this request is rendered moot because the present application is not allowable for the reasons set forth below. 

Preliminary Claim Amendment dated 01/27/2021
6.	Claim 1 was amended to delete the term “optionally” now requiring the presence of “a binder polymer (2)” which is supported by Paragraph [0055] of applicants’ published application, i.e., US PG PUB 20200385591.
	Thus, no new matter is present.

Claim Objections
7.	Claims 4 and 10 are objected to because of the following informalities:   
	As to Claims 4 and 10: The applicants are advised to replace the claimed “a binder polymer (2)” with the new phrase “the binder polymer (2)”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2, 4, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to Claims 2, 4, and 9-12: These cited claims recite terms of preference (“preferably”), followed by narrower ranges and/or limitations.  By virtue of using these terms, these claims raise indefiniteness as to whether the scope of these claims is properly limited to the narrower ranges and/or limitations or the broader ranges and/or limitations.  It is not clear if these claims require the limitations following the term “preferably”.  See MPEP section 2173.05 (c) which states that “A broad range or limitation together with a narrow range or limitation that 
	As to Claims 13 and 14: They recite, inter alia, “substantially free of silane coupling agents” and “substantially free of silica particles” (Emphasis added).  The claimed term “substantially” is a relative expression, which can be interpreted subjectively absent any definition or guidance in the Specification.  Yet, the instant specification does not define or provide any guidance to understand the meaning of "substantially” and merely repeat what is already in the cited claims (see, for example, Paragraph [0082] of applicants’ published application, i.e., US PG PUB 20200385591).  Thus, it is unclear what constitutes “substantially” free of silane coupling agent and “substantially” free of silica particles. 
	Accordingly, the scope of these claims is deemed indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

9.	Claims 1, 3-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-1618461 (hereinafter referred to as “JP ‘846”) in view of Freeman et al. (US 2002/0065347). 
	The claims are directed to a water-based ink comprising nanopigment micelles (1), said nanopigment micelles (1) comprise a pigment particle (1a) and a polymeric dispersing agent (1b) arounds aid pigment particle (1a) and a polymeric dispersing agent (1b) around said pigment particle (1a), whereby said pigment particles (1a) have an average particle size of 150-200 nm, and a binder polymer (2). 
	According to Page 4, lines 15-19 of the present Specification, the term “A” or “an” refers to both singular and plural referents unless the context clearly dictates otherwise…By way of example, ‘a compartment’ refers to one or more than one compartment.”  Thus, the claimed term “a pigment particle (1a)” is interpreted to include both pigment particle in singular form and plural form “pigment particles (1a).” 
	As to Claims 1, 4, 6-7, 9-10, and 13-14: JP ‘846 discloses a water-based ink (Paragraphs [0009]-[0011] and [0051], comprising nanopigment micelles comprising a pigment particle having an average particle size between 50-200 nm (which overlaps with the claimed particle size range of 150 and lower than 200 nm) and a dispersion resin (corresponding to the claimed polymeric dispersing agent) around said pigment particle (Paragraphs [0018], [0024]-[0029] and [0047]-[0048]).  JP’846 also discloses that the dispersion resin may be selected from, inter alia, triblock copolymer comprising polyvinyl ether structure and has a number average molecular 
	However, JP ‘846 does not specifically mention the addition of a binder polymer as required by Claim 1, and its particular amount as recited in dependent claims 4 and 10.  
	Nevertheless, Freeman et al. disclose employing a polymeric binder in an amount of 0.1-10 weight percent for the purposes of providing water based inks with desired surface tension and viscosity (Paragraphs [0001]-[0002], [0018], and [0028]).  The amount of polymeric binder taught by Freeman et al. overlaps with the claimed amounts of less than 5 wt. %.
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to add the claimed amount of the polymeric binder taught by Freeman et al. in the water-based ink discussed in JP ‘846, with reasonable expectation of successfully imparting desired surface tension and viscosity for inks.  
	As to Claim 5: JP ‘846 discloses that the particle size of the pigment particles range from 50-200 nm (Paragraph [0024]), which overlaps with the claimed particle size between 150-170 nm.  Thus, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made, since it has been held that choosing the over lapping 
	As to Claim 11: JP ‘846 discloses employing 0.1-50% by weight of pigment (overlaps with the claimed 10-90% by weight of pigment particles) and 0.1-10% by weight of dispersion resin (touches the claimed amount range of 90-10% by weight of polymeric dispersing agent) for the purposes of obtaining inks with desired stability (Paragraphs [0024], [0026] and [0048]). 
Thus, it would have been obvious to one of ordinary skill in the art to employ optimum amounts of the pigment particles and polymeric dispersing agent, inclusive of those claimed, in the inks, with a reasonable expectation of successfully obtaining inks with desired stability suggested by JP ‘846. 
	As to Claim 3: JP ‘846 does not specifically mention the particular amount of water required by Claim 3.  Nevertheless, Freeman et al. disclose using 65-90% by weight of water for the purposes of obtaining water based inks with desired properties for ink applications (Paragraphs [0001]-[0002], [0028], and [0036]).  The amount of 65-90% by weight of water taught by Freeman et al. overlaps with the claimed amount of 80-98 wt. % by weight.  Thus, it would have been obvious to one of ordinary skill in the art to use the claimed amount of water taught by Freeman et al. in the water based ink discussed in JP ‘846, with a reasonable expectation of successfully obtaining advantageous properties and using the same for ink applications. 

10.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-161846 (hereinafter referred to as “JP ‘846”) in view of Freeman et al. (US 2002/0065347) as s 1, 3-7, 9-11, and 13-14 above, and further in view of Machine Translation of CN 1016598082 (hereinafter referred to as “CN ‘808”).
	The disclosures with respect to JP ‘846 and Freeman et al. in Paragraph 9 are incorporated here by reference.  JP’846 discloses the presence of organic solvent in their inks (Paragraphs [0051]-[0052]), but does not mention the particular amount of organic solvent required by Claim 2.  JP ‘846 also does not mention the specific amount of micelle nanopigment required by Claim 12.  
	However, CN ‘808 discloses the use of 5-30% by weight of organic solvent (which overlap with the claimed less than 15% by weight of organic solvent) and 10-60% by weight of nanopigment micelles (which overlap with the claimed 1-25% by weight of nanopigment micelles) in inks for the purposes of preparing the same with advantageous properties (Pages 3 and 5 and Examples 2-3 of CN ‘808).
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed amounts of organic solvent and nanopigment micelles taught by CN ‘808 in the water based ink suggested by JP ‘846 and Freeman et al., with a reasonable expectation of successfully obtaining desired properties. 

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-161846 (hereinafter referred to as “JP ‘846”) in view of Freeman et al. (US 2002/0065347) as applied to Claims 1, 3-7, 9-11, and 13-14 above, and further in view of Ma et al. (US 5,854,331). 

However, Ma et al. disclose the use of ABA-block copolymer comprising a polyoxazoline as a polymeric dispersing agent for the purposes of obtaining aqueous inks with excellent stability (Col. 1, lines 5-15, Col. 2, lines 1-36, and Col. 3, lines 59-65). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the claimed ABA-block copolymer comprising a polyoxazoline dispersing agent taught by Ma et al. in the water-based inks suggested by JP ‘846 and Freeman et al., with a reasonable expectation of successfully obtaining water-based inks with excellent stability. 

Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456.  The examiner can normally be reached on 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/17/2020.
        2 Cited in the IDS submitted by applicants on 04/17/2020.